 



Exhibit 10.2
Execution Copy
Confirmation of OTC Convertible Note Hedge

     
Date:
  November 9, 2006
 
   
To:
  General Cable Corporation (“Counterparty”)
 
   
From:
  Credit Suisse International (“Dealer”)

Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, Credit Suisse International and Credit Suisse, New York branch
(the “Agent”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
General Terms:
   
 
   
Trade Date:
  November 9, 2006
 
   
Effective Date:
  The date of issuance of the Reference Notes.
 
   
Option Style:
  Modified American, as described under “Settlement Terms” below.
 
   
Option Type:
  Call
 
   
Seller:
  Dealer
 
   
Buyer:
  Counterparty

1



--------------------------------------------------------------------------------



 



Execution Copy

     
Shares:
  The shares of common stock, $0.01 par value, of Counterparty (Security Symbol:
“BGC”) or such other securities or property into which the Reference Notes are
convertible on the date of determination.
 
   
Premium:
  $16,565,850
 
   
Premium Payment Date:
  The date of issuance of the Reference Notes.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Reference Notes:
  0.875% Convertible Notes of Counterparty due 2013 in the original amount of
U.S.$315,000,000.
 
   
Applicable Portion of the Reference Notes:
  15% For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.
 
   
Note Indenture:
  The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and U.S. Bank National Association, as trustee relating to
the Reference Notes, as the same may be amended, modified or supplemented.
Certain defined terms used herein have the meanings assigned to them in the Note
Indenture.
 
   
Procedures for Exercise:
   
 
   
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “conversion date” for any Reference Note pursuant to the terms of the
Note Indenture (the principal amount of Reference Notes so converted, the
“Conversion Amount” with respect to such Conversion Date) occurring before the
Expiration Date.
 
   
 
  If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of this
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes multiplied by the Applicable Portion of the Reference Notes.  
Expiration Period:
  The period from and excluding the Trade Date to and including the Expiration
Date.
 
   
Expiration Date:
  The earliest of (i) the maturity date of the Reference Notes, (ii) the first
day on which none of such Reference Notes remain outstanding, whether by virtue
of conversion, issuer repurchase or otherwise and (iii) the occurrence of an
Additional Termination Event and designation of an Early Termination Date
hereunder in respect of the termination of the Transaction in whole but not in
part.
 
   
Exercise Notice:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options hereunder, Buyer shall provide Seller with written
notice prior to 5:00 p.m. New York City time on the Exchange Business Day prior
to

2



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  the first Trading Day in the Conversion Reference Period (both as defined in
the Note Indenture) relating to the Reference Notes converted on the relevant
Conversion Date of (i) the number of Reference Notes being converted on the
relevant Conversion Date, (ii) the first Trading Day in the relevant Conversion
Reference Period for the Reference Notes and (iii) if any, the applicable Cash
Percentage (as defined in the Note Indenture); provided that with respect to
Reference Notes converted during the period beginning on October 15, 2013 and
ending on the business day immediately preceding the Maturity Date (as defined
in the Note Indenture) of the Reference Notes, the related Exercise Notice shall
be delivered prior to 5:00 p.m. New York City time on such Maturity Date (as
defined in the Note Indenture); and provided further that the delivery by Buyer
of an Exercise Notice after the Conversion Reference Period has commenced but
prior to the close of business on the fifth Trading Day of such Conversion
Reference Period shall be effective, in which case the Settlement Method shall
be Net Share Settlement but without regard to subsection (ii) of the definition
of Net Share Settlement and subject to adjustments to the Net Share Settlement
Amount as specified below.
 
   
Seller’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  Address: Credit Suisse, New York branch
Eleven Madison Avenue
New York, NY 10010-3629
Telephone: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886
 
  Facsimile : (212) 325 8173

     
Settlement Terms:
   
 
   
Settlement Method:
  Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted on the applicable Conversion Date,
provided that Net Share Settlement shall apply in the event that Buyer elects to
deliver any Shares in connection with the applicable Conversion Date.
 
   
Settlement Date:
  Subject to the delivery of an Exercise Notice to the Seller, the third (3rd)
Exchange Business Day following the final Trading Day in the applicable
Conversion Reference Period in respect of the relevant Conversion Date.
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, the number of Shares to be delivered shall be rounded up or down to the
nearest integral number of Shares and (ii) (x) an amount in cash equal to the
cash amount, if any, paid by Buyer in excess of the principal amount of the
applicable Reference Notes for such Conversion Date under the Note Indenture
multiplied by (y) the Applicable Portion of the Reference Notes, provided that
the delivery obligation set forth in clause (i) and (ii) of this paragraph shall
be determined excluding any Shares or cash that Counterparty is obligated to
deliver to holders of the applicable Reference Notes as a result of any
adjustments to the Conversion Rate resulting from (i) an adjustment to the
Conversion Rate made pursuant to Section 4.12 of the Note Indenture by
Counterparty or (ii) an adjustment to the Conversion Rate as a result of a Make
Whole Premium adjustment pursuant to Section 4.01(j) of the Note Indenture. The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity

3



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  Definitions shall apply to any delivery of Shares hereunder, provided that the
Representation and Agreement in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws solely
as a result of the fact that Buyer is the issuer of the Shares.
 
   
Net Cash Settlement:
  In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.
 
   
Net Share Settlement Amount:
  For each Conversion Date, the number of Shares equal to the Shares delivered
by Buyer for such Conversion Date under the Note Indenture multiplied by the
Applicable Portion of the Reference Notes, provided that if an Exercise Notice
with respect to such Conversion Date has not been delivered to the Seller prior
to the first Trading Day of the Conversion Reference Period applicable to such
Conversion Date, the Net Share Settlement Amount for such Conversion Date shall
be adjusted by the Calculation Agent to account for the reduced number of
Trading Days from the delivery of the Exercise Notice to the end of the
applicable Conversion Reference Period with respect to such Conversion Date. No
reduction of the Net Share Settlement Amount shall reduce the Net Share
Settlement Amount below zero.
 
   
Net Cash Settlement Amount:
  For each Conversion Date, an amount equal to the cash delivered by the Buyer
in excess of the principal amount of the applicable Reference Notes for such
Conversion Date under the Note Indenture multiplied by the Applicable Portion of
the Reference Notes, provided that such cash amount shall be determined
excluding any cash that Counterparty is obligated to deliver to holders of the
applicable Reference Notes as a result of any adjustments to the Conversion Rate
resulting from (i) an adjustment to the Conversion Rate made pursuant to
Section 4.12 of the Note Indenture by Counterparty or (ii) an adjustment to the
Conversion Rate as a result of a Make Whole Premium adjustment pursuant to
Section 4.01(j) of the Note Indenture.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that the terms of this Transaction
shall be adjusted in a manner consistent with adjustments of the Conversion Rate
of the Reference Notes as provided in the Note Indenture; provided further
(without limitation of the provisions set forth above under “Net Share
Settlement” and “Net Cash Settlement Amount”) that no adjustment in respect of
any Potential Adjustment Event or Extraordinary Event shall be made hereunder as
a result of any adjustments to the Conversion Rate resulting from (i) an
adjustment to the Conversion Rate made pursuant to Section 4.12 of the Note
Indenture by Counterparty or (ii) an adjustment to the Conversion Rate as a
result of a Make Whole Premium adjustment pursuant to Section 4.01(j) of the
Note Indenture.
 
   
Potential Adjustment Event:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means the occurrence of an event or condition that would
result in an adjustment of the Conversion Rate of the Reference Notes pursuant
to Section 4.06 of the Note Indenture.

4



--------------------------------------------------------------------------------



 



Execution Copy

     
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.10(a) of
the Note Indenture.
 
   
Consequences for Merger Events:
   
 
   
Share-for-Share:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Share-for-Other:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Share-for-Combined:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Tender Offer:
  Applicable, subject to “Consequences of Tender Offers” below. Notwithstanding
Section 12.1(d) of the Equity Definitions, a “Tender Offer” means the occurrence
of any event or condition set forth in Section 4.06(a)(7) of the Note Indenture.
 
   
Consequences of Tender Offers:
  The Transaction will be adjusted consistent with the Reference Notes as
provided in the Note Indenture.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination), provided Buyer
shall determine whether payment shall be settled in cash or Shares. In addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it will
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors, including without limitation the
NASDAQ Global Market and NASDAQ Global Select Market); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
   
Additional Disruption Events:
   

     
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Applicable. If there is inability in the market to deliver Shares due to
illiquidity on a day that would have been a Settlement Date, then the Settlement
Date shall be the first succeeding Exchange Business Day on which there is no
such inability to deliver, but in no such event shall the Settlement Date be
later than the date that is two (2) Exchange Business Days immediately following
what would have been the Settlement Date but for such inability to deliver.
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption Event:
  Applicable

5



--------------------------------------------------------------------------------



 



Execution Copy

     
Increased Cost of Hedging:
  Not Applicable
 
   
Loss of Stock Borrow:
  Not Applicable
 
   
Increased Cost of Stock Borrow:
  Not Applicable
 
   
Hedging Party:
  Seller
 
   
Determining Party:
  Seller
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

Additional Agreements, Representations and Covenants of Buyer, Etc.:

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the earlier of (i) December 15, 2006 and (ii) the date by
which Seller is able to initially complete a hedge of its position relating to
this Transaction, that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares solely
through Agent in a manner that would not cause any purchases by Seller of its
hedge in connection with this Transaction not to comply with applicable
securities laws; provided that this clause (a) shall not apply to any
transactions in Shares effected directly between Buyer and its employees
pursuant to an employee share incentive or benefit plan;     b.   it will not
engage in, or be engaged in, any “distribution,” as such term is defined in
Regulation M promulgated under the Exchange Act, other than a distribution
meeting the requirements of the exceptions set forth in sections 101(b)(10) and
102(b)(7) of Regulation M (it being understood that Buyer makes no
representation pursuant to this clause in respect of any action or inaction
taken by Seller or any Underwriter of the Reference Notes); and     c.   Buyer
has publicly disclosed all material information necessary for Buyer to be able
to purchase or sell Shares in compliance with applicable federal securities laws
and that it has publicly disclosed all material information with respect to its
condition (financial or otherwise).

2.   If Buyer would be obligated to pay cash to, or receive cash from, Seller
pursuant to the terms of this Agreement for any reason without having had the
right (other than pursuant to this paragraph (2)) to elect to deliver or receive
Shares in satisfaction of such payment obligation, then Buyer may elect that
such payment obligation shall be satisfied by the delivery of a number of Shares
(or, if the Shares have been converted into other securities or property in
connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation (such number or amount of Shares
or other securities or property to be delivered to be determined by the
Calculation Agent as the number of Shares or number or amount of such other
securities or property that could be purchased or sold, as applicable, by Seller
over a reasonable period of time for the cash equivalent of such payment
obligation). Settlement relating to any delivery of Shares or other securities
or property pursuant to this paragraph (2) shall occur within a reasonable
period of time.

6



--------------------------------------------------------------------------------



 



Execution Copy

3.   Notwithstanding any provision in the Note Indenture, this Confirmation or
the Agreement to the contrary, each of the “applicable Conversion Rate” (as such
term is used in the Note Indenture), the Net Share Settlement Amount, the Net
Cash Settlement Amount and any other amount computed hereunder by reference to
the applicable Conversion Rate shall be determined without regard to any
adjustments to the Conversion Rate made pursuant to Section 4.12 of the Note
Indenture or as a result of a Make Whole Premium adjustment pursuant to
Section 4.01(j) of the Note Indenture.   4.   Notwithstanding Section 6(e) of
the Agreement or Sections 12.7 or 12.8 of the Equity Definitions, if, with
respect to the Transaction contemplated hereunder, (A) an Early Termination Date
with respect to any Event of Default or any Termination Event, (B) a Closing
Date with respect to an event described in Section 12.6 of the Equity
Definitions, or (C) a date as of which the Transaction is, or is deemed to have
been, terminated or cancelled as a result of an applicable Additional Disruption
Event (any such date, the “Relevant Date”) shall occur, then in lieu of any
payments hereunder pursuant to Sections 6(d)(ii) and 6(e) of the Agreement or
Sections 12.7 or 12.8 of the Equity Definitions, as applicable, (if a
calculation under such sections would otherwise be required) the Calculation
Agent shall determine the number of Shares deliverable by Dealer to Counterparty
on the following basis and the following provisions shall apply:

(i) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable;
(ii) the Settlement Method shall be Net Share Settlement and the provisions set
forth above under “Net Share Settlement” shall apply (but without regard to
subsection (ii) thereof, or any right of the Counterparty to elect to deliver
cash in lieu of Remaining Shares pursuant to Section 4.13(b) of the Note
Indenture, or any requirement of Counterparty to deliver an Exercise Notice) as
if a Conversion Date had occurred, the Conversion Amount were the aggregate
principal amount of the Reference Notes then outstanding, and the Remaining
Shares were equal to (X) the excess, if any, of (a) the VWAP Price on the
Relevant Date multiplied by the applicable Conversion Rate over (b) $1,000;
divided by (Y) the VWAP Price on the Relevant Date; provided that, if the Shares
have been converted into other securities or property in connection with an
Extraordinary Event, Seller may deliver a number or amount of such other
securities or property as a holder of the number of Shares that would otherwise
be deliverable under this paragraph would be entitled to receive upon the
consummation or closing of such Extraordinary Event. “VWAP Price” means, on any
date, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page BGC equity> VAP (or any successor thereto) in
respect of the period from 9:45 a.m. to 3:45 p.m. (New York City time) on such
date (or if such volume-weighted average price is unavailable, the market value
of one Share (or, if applicable, the value per Share of the consideration paid
or delivered to holders of Shares at the time of an Extraordinary Event) on such
date, as determined by the Calculation Agent); and
(iii) the Settlement Date shall be the date that falls one Settlement Cycle
following the Relevant Date.

5.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.   6.   As of the
Trade Date and each date on which a payment or delivery is made by Counterparty
hereunder, (i) the assets of Counterparty at their fair valuation exceed the
liabilities of Counterparty, including contingent liabilities; (ii) the capital
of Counterparty is adequate to conduct its business; and (iii) Counterparty has
the ability to pay its debts and other obligations as such obligations mature
and does not intend to, or believe that it will, incur debt or other obligations
beyond its ability to pay as such obligations mature.

Over-Allotment Option:
If the Underwriters (as such term is defined in the Purchase Agreement by and
among the Counterparty, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Credit Suisse Securities (USA) LLC dated as of November 9, 2006 (the “Purchase
Agreement”) relating to the purchase of the Reference Notes) exercise the right
to receive additional Reference Notes pursuant to an over-allotment option, then
Seller and Buyer will, concurrently with the closing of such over-allotment
option exercise, enter into a confirmation for an OTC Convertible Note Hedge
with

7



--------------------------------------------------------------------------------



 



Execution Copy
respect to such additional Reference Notes on substantially identical terms,
including pricing, as this Confirmation or amend this Confirmation to account
for such over-allotment option exercise. Such additional or amended confirmation
shall provide for the payment by Counterparty to Seller of the additional
Premium related thereto.
Additional Termination Events:
The occurrence of any of the following shall be an Additional Termination Event
for purposes of this Transaction:

1.   Amendment Event. If an Amendment Event (as defined below) occurs, Dealer
shall have the right to designate an Early Termination Date pursuant to Section
6(b) of the Agreement and, notwithstanding anything to the contrary herein, no
payments shall be required under this Agreement in connection with such
Amendment Event.       “Amendment Event” means that the Counterparty, without
the prior consent of Seller, amends, modifies, supplements or obtains a waiver
of (a) any term of the Note Indenture or the Reference Notes relating to the
principal amount, coupon, maturity or repurchase obligation of the Counterparty,
(b) any material term relating to conversion of the Reference Notes (including
changes to the conversion price, conversion settlement dates or conversion
conditions) or (c) any term that would require consent of the holders of 100% of
the principal amount of the Reference Notes to amend;   2.   Repayment Event. If
a Repayment Event (as defined below) occurs, Dealer shall have the right to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
with respect to this Transaction to the extent of the principal amount of
Reference Notes that cease to be outstanding as a result of such Repayment Event
and, notwithstanding anything to the contrary herein, no payments shall be
required under this Agreement in connection with such Repayment Event.      
“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a change of control, howsoever defined, or for
any other reason other than as a result of or in connection with a conversion)
by the Counterparty, (b) any Reference Notes are delivered to the Counterparty
in exchange for delivery of any property or assets of the Counterparty or any of
its subsidiaries (howsoever described), other than as a result of and in
connection with a Conversion Date, (c) any principal of any of the Reference
Notes is repaid prior to the Final Maturity Date (as defined in the Note
Indenture) (whether following acceleration of the Reference Notes or otherwise),
provided that no payments of cash made in respect of the conversion of a
Reference Note shall be deemed a payment of principal under this clause (c),
(d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date; or   3.   Initial Purchase Event. If an Initial Purchase Event
(as defined below) occurs, this Transaction shall terminate automatically in its
entirety and, notwithstanding anything to the contrary herein, only the payments
specified below shall be required hereunder in connection with such Initial
Purchase Event.       “Initial Purchase Event” means that the transactions
contemplated by the Purchase Agreement shall fail to close for any reason or
either party fails to deliver the documents specified in paragraph (b) under
“Delivery Requirements” below at or prior to the closing of the Purchase
Agreement.       If an Initial Purchase Event occurs for any reason other than a
breach of the Purchase Agreement by the Underwriters or Dealer’s failure to
deliver the documents specified in paragraph (b) under “Delivery Requirements”,
then all payments, if any, previously made hereunder shall be returned to the
person making such payment, including the Premium, less an amount equal to the
product of (a) the Applicable Portion of the Reference Notes, (b) 6,254,640 and
(c) 0.30 multiplied by an amount equal to the excess, if any, of the closing
price of the Shares on the Trade Date over the closing price of the Shares on
the date of the Termination Event (the “Break Expense”); provided that any
negative amount shall be replaced by

8



--------------------------------------------------------------------------------



 



Execution Copy

    zero and in no event shall the Break Expense exceed the product of the
Applicable Portion of the Reference Notes times U.S.$7,000,000; provided further
that to the extent the Premium has not been paid, Buyer shall promptly pay
Seller the Break Expense. Seller and Buyer agree that actual damages would be
difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty.       If an Initial
Purchase Event occurs due to a breach of the Purchase Agreement by the
Underwriters or Dealer’s failure to deliver the documents specified in paragraph
(b) under “Delivery Requirements”, then all payments previously made hereunder,
including the Premium, promptly shall be returned to the person making such
payment and no payments shall be required hereunder in connection with such
Initial Purchase Event.

Staggered Settlement:
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Net Share Settlement Amount on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

1.   in such notice, Seller will specify to Buyer the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than twenty (20) Trading Days following such
Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver hereunder among the Staggered Settlement Dates or
delivery times;   2.   the aggregate number of Shares that Seller will deliver
to Buyer hereunder on all such Staggered Settlement Dates or delivery times will
equal the number of Shares that Seller would otherwise be required to deliver on
such Nominal Settlement Date; and   3.   the Net Share Settlement terms will
apply on each Staggered Settlement Date, except that the Shares comprising the
Net Share Settlement Amount will be allocated among such Staggered Settlement
Dates or delivery times as specified by Seller in the notice referred to in
clause (1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.

9



--------------------------------------------------------------------------------



 



Execution Copy
Disposition of Hedge Shares:
Seller shall conduct its hedging activities in connection with the Transaction
in a manner that it believes, based on its reasonable judgment, will not require
Counterparty to register under the Securities Act or any state securities laws
the Shares (the “Hedge Shares”) acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction. In addition, Counterparty hereby
agrees that if, in the reasonable judgment of Seller based on advice of counsel,
the Hedge Shares cannot be sold in the U.S. public market by Seller without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Seller to sell the Hedge Shares in a registered offering,
use commercially reasonable efforts to make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance satisfactory
to Seller and Counterparty, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities registered for resale; provided,
however, that if Seller, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) of this Section shall apply; or (ii) in
order to allow Seller to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities by a
publicly reporting company (if Counterparty is a publicly reporting company at
such time) to institutional purchasers, in form and substance satisfactory to
Seller and Counterparty, including reasonable and customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Seller, due diligence rights (for Seller or any designated buyer
of the Hedge Shares from Seller), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Seller (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that it determines are necessary to
reflect an appropriate discount from the public market price of the Shares due
to the lack of liquidity thereof).
Repurchase Notices:
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct. The “Notice Percentage” as
of any day is the fraction, expressed as a percentage, (i) the numerator of
which is the product of (a) the Applicable Portion of the Reference Notes,
(b) the number of outstanding Reference Notes and (c) the number of Shares per
Reference Note equal to the Conversion

10



--------------------------------------------------------------------------------



 




Execution Copy
Rate (as defined in the Note Indenture) and (ii) the denominator of which is the
number of Shares outstanding on such day.

     
Compliance with Securities Laws:
  Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Rules 10b-5, 10b-18 and 13e and Regulation M
under the Exchange Act; provided that each party shall be entitled to rely
conclusively on any information communicated by the other party concerning such
other party’s market activities.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
 
   
 
  Buyer further represents:  
 
  (a) Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
 
   
 
  (b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
 
   

         
Account Details:
  Account for payments to Buyer:   PNC Bank, Ohio, N.A.
 
      201 East Fifth Street
 
      Cincinnati, Ohio 45201
 
      ABA Number: 042000398
 
      Account Name: General Cable Corporation
 
      Account Number: 4074093412
 
      SWIFT: PNCCUS33
 
       
 
  Account for deliveries to Buyer:   To be advised
 
       
 
  Account for payments and deliveries to Seller:   To be advised

     
Bankruptcy Rights:
  In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

11



--------------------------------------------------------------------------------



 



Execution Copy

     
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Collateral:
  None.
 
   
Transfer:
  Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver a Exercise Notice. If, as determined in Seller’s sole
discretion, (i) its “beneficial ownership” (within the meaning of Section 13 of
the Exchange Act and rules promulgated thereunder) could be deemed to exceed 8%
of Counterparty’s outstanding Shares or (ii) the quotient of (x) the product of
(a) the Number of Options and (b) the Option Entitlement divided by (y) the
number of Counterparty’s outstanding Shares (such quotient expressed as a
percentage, the “Option Equity Percentage”) exceeds 9%, Seller may, without
Counterparty’s consent, transfer or assign all or any part of its rights or
obligations under this Transaction to reduce such “beneficial ownership” to 7.5%
or such Option Equity Percentage to 8.5% to any third party with a rating for
its (or, if applicable, its Credit Support Provider’s) long term, unsecured and
unsubordinated indebtedness of A- or better by Standard & Poor’s Ratings Service
or its successor (“S&P”), or A3 or better by Moody’s Investors Service
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Company and Seller. If after Seller’s commercially reasonable efforts, Seller is
unable to effect such a transfer or assignment on pricing terms reasonably
acceptable to Seller and within a time period reasonably acceptable to Seller of
a sufficient number of Options to reduce (i) Seller’s “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and rules promulgated
thereunder) to 7.5% of Counterparty’s outstanding Shares or less or (ii) the
Option Equity Percentage to 8.5% or less, Seller may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that (i) its “beneficial
ownership” following such partial termination will be equal to or less than 7.5%
or (ii) the Option Equity Percentage following such partial termination will be
equal to or less than 8.5%. In the event that Seller so designates an Early
Termination Date with respect to a portion of this Transaction, the provisions
set forth above under paragraph 4 of “Additional Agreements, Representations and
Covenants of Buyer, Etc.” shall apply in lieu of Section 6(d)(ii) and 6(e) of
the Agreement as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion and (ii) such Transaction were the only
Terminated Transaction. In circumstances in which the foregoing provisions
relating to Seller’s right to transfer or assign its rights or obligations under
the Transaction are not applicable, Seller may transfer any of its rights or
delegate its obligations under this Transaction with the prior written consent
of Buyer, which consent shall not be unreasonably withheld.

Role of Agent:

(a)   Credit Suisse, New York branch, in its capacity as Agent will be
responsible for (A) effecting this Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

12



--------------------------------------------------------------------------------



 



Execution Copy

  (i)   Agent is acting in connection with this Transaction solely in its
capacity as Agent for Dealer and Counterparty pursuant to instructions from
Dealer and Counterparty. Agent shall have no responsibility or personal
liability to Dealer or Counterparty arising from any failure by Dealer or
Counterparty to pay or perform any obligations hereunder, or to monitor or
enforce compliance by Dealer or Counterparty with any obligation hereunder,
including, without limitation, any obligations to maintain collateral. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
recover any securities or monies owing to it in connection with or as a result
of this Transaction. Agent shall otherwise have no liability in respect of this
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.     (ii)   Any and all notices, demands, or communications
of any kind relating to this Transaction between Dealer and Counterparty shall
be transmitted exclusively through Agent at the following address:        
Credit Suisse, New York branch
Eleven Madison Avenue
New York, NY 10010-3629         For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213         For all other
communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886
    (iii)   The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Dealer and Counterparty upon written request.     (iv)
  The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.     (v)   Dealer and
Counterparty each represents and agrees (A) that this Transaction is not
unsuitable for it in the light of such party’s financial situation, investment
objectives and needs and (B) that it is entering into this Transaction in
reliance upon such tax, accounting, regulatory, legal and financial advice as it
deems necessary and not upon any view expressed by the other or the Agent.    
(vi)   Dealer is regulated by The Securities and Futures Authority and has
entered into this Transaction as principal. The time at which this Transaction
was executed will be notified to Counterparty (through the Agent) on request.

ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The provisions of “Default under Specified Transaction” as set forth in
Section 5(a)(v) of the Agreement shall not apply to Dealer or Counterparty.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.

13



--------------------------------------------------------------------------------



 



Execution Copy
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(b)   Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

  (i)   Seller represents that it is a corporation organized under the laws of
England and Wales.     (ii)   Counterparty represents that it is a corporation
incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Each party
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to the other party, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other party; and (iii) promptly upon learning that any
such form(s) previously provided by the other party has become obsolete or
incorrect.   (b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and Seller
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the closing of the
Purchase Agreement   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request   Upon or before closing
of the Purchase Agreement   Yes

14



--------------------------------------------------------------------------------



 



Execution Copy
Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Addresses for Notices. For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Credit Suisse, New York branch
 
      Eleven Madison Avenue
 
      New York, NY 10010-3629
 
  Telephone No.:   (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538
6886
 
  Facsimile No.:   (212) 325 8173

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Brian J. Robinson
 
      Senior Vice President, Controller and Treasurer
 
  Telephone No.:   (859) 572-8483
 
  Facsimile No.:   (859) 572-8441
 
       
 
  Address:   General Cable Corporation
 
      Executive Vice President,
 
      General Counsel and Secretary
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Robert J. Siverd
 
  Telephone No.:   (859) 572-8890
 
  Facsimile No.:   (859) 572-8444

Process Agent. Seller does not appoint a Process Agent.
Counterparty does not appoint a Process Agent.
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.
Offices. The office of Dealer for Transactions hereunder is:

              Credit Suisse International
 
            One Cabot Square

15



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  London E14 4QJ    
 
       
 
  England    

Calculation Agent. The Calculation Agent is Seller. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Hedging Party or Determining Party), such party)
shall, no later than the 5th Business Day following such request, provide the
parties with a statement showing, in reasonable detail, the computations
(including any relevant quotations) by which it has determined any amount
payable or deliverable under, or any adjustment to the terms of, this
Transaction. All judgments, determinations and calculations hereunder by the
Calculation Agent or by a party hereto shall be performed in good faith and in a
commercially reasonable manner.
Credit Support Document.
Seller : Not Applicable.
Counterparty: Not Applicable.
Credit Support Provider.
With respect to Seller: Not Applicable.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

16



--------------------------------------------------------------------------------



 



Execution Copy



  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;    
(ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transaction.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

17



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

           
Yours faithfully,

CREDIT SUISSE INTERNATIONAL
By Its agent: CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Melissa Garcia         Name:   Melissa Garcia        Title:  
Assistant Vice President Complex Product Support     

            By:   /s/ Antony Fisher         Name:   Antony Fisher       
Title:   Vice President Complex Product Support   

            CREDIT SUISSE, NEW YORK BRANCH,
    AS AGENT FOR CREDIT SUISSE INTERNATIONAL       By:   /s/ Antony Fisher      
  Name:   Antony Fisher        Title:   Vice President
Complex Product Support   

            By:   /s/ Melissa Garcia         Name:   Melissa Garcia       
Title:   Assistant Vice President
Complex Product Support     

          Agreed and Accepted By:    
 
        GENERAL CABLE CORPORATION    
 
       
By:
  /s/ Robert J. Siverd
 
Name: Robert J. Siverd Title: Executive Vice President, General
            Counsel and Secretary    

OTC Convertible Note Hedge

 